DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Comment
The applicant is thanked for providing line numbers to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The amendments dated 2/21/22 are an improvement but a few indefinite issues remain.
In regard to claim 1, the recitation, “such that EFG” (line 17) reintroduces EFG anew and it is unclear if this is the same EFG previously recited or another EFG.
In regard to claim 2, the recitation, “compressed BOG” (line 28) is inappropriately reintroduced and it is unclear if this is a different compressed BOG or the compressed BOG previously recited.


Claim Interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ducote (US 10267559) in view of Ushitora (US 2009/0031754).
	In regard to claim 1, Ducote teaches a natural gas liquefaction plant (see figures 2, 2a, 3, 6, each individually fully meets the claim limitations; note that some reference numbers for these figures are only shown in Figure 1 for simplicity in making the drawings) comprising: 
a feed gas line (at least line from Raw gas inlet to 44) fluidly connected to a liquefaction subsystem (liquefaction system) to supply feed gas (raw gas) to the liquefaction subsystem (liquefaction system); 
a liquefied natural gas (LNG) line (line to LNG tank) fluidly connecting the liquefaction subsystem (liquefaction system) to one or more LNG tanks (LNG tank) to supply LNG (LNG) from the liquefaction subsystem (liquefaction system) to the one or more LNG tanks (LNG tank); 
an end-flash gas (EFG) line (26, 34, 68, 75) fluidly connecting the liquefaction subsystem (liquefaction system) to a fuel gas subsystem (GTG and GT) to supply EFG (gas in line 26, 34, 68, 75) from the liquefaction subsystem (liquefaction system) to the fuel gas subsystem (GTG, GT); 
a boil off gas (BOG) header (line from LNG tank to 1st stage of BOG recovery system) fluidly connecting the one or more LNG tanks (LNG tank) to a compressor (1st stage of BOG compressor) to supply BOG (boil off gas) obtained from the one or more LNG tanks (LNG tank) to the compressor (1st stage of BOG compressor); 
a compressed BOG line (line from later stages of compression) fluidly connecting the compressor (1st stage of BOG compressor) to a fuel gas line (line to GTG) and a bidirectional line (33), the fuel gas line (line to GTG) fluidly connecting the compressed BOG line (line from later stages of compression) and the bidirectional line (33) to the fuel gas subsystem (GTG and GT), and the bidirectional line (33) fluidly connecting the feed gas line (raw gas line) to the fuel gas line (Raw gas inlet to 44) and fluidly connecting the compressed  BOG line (line from later stages of compression) to the feed gas line (Raw gas inlet to 44), 
wherein the compressed BOG line (line from later stages of compression) supplies compressed BOG from the compressor (1st stage of BOG compression) to the bidirectional line (33) and the bidirectional line (33) supplies the compressed BOG from the compressed BOG line (line from later stages of compression) to the feed gas line (raw gas inlet to 44), or the compressed BOG line (line from later stages of compression) supplies the compressed BOG from the compressor (1st stage of BOG compressor) to the fuel gas line (line to GTG) and the bidirectional line (33) supplies a portion of the feed gas (raw gas) from the feed gas line (at least line from raw gas inlet to 44) to the fuel gas line (line to GTG) (fully capable of the functional use). 
Ducote does not explicitly teach that the EFG line is separate from the fuel gas line (line to GTG), such that the EFG is supplied to the fuel gas subsystem (GTG, GT) separately from the BOG or the feed gas.
However, it is well known to provide a separate line of EFG to a fuel gas system, as taught by Ushitora.  Ushitora teaches an EFG line (line with CV1) is separate from another line of boil off gas, such that the EFG (LNG vapor through 8) is supplied to the fuel gas subsystem (GT) separately from other streams; and further teaches that providing such an individual stream permits heat exchange of other streams (see air).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Ducote with a separate EFG line to the fuel gas system (GT, GTG) such that the EFG is supplied to the fuel gas subsystem (GTG, GT) separately from the BOG or the feed gas to permit individual heat exchange of the EFG with other streams and to permit individual control of the EFG to at least a portion (GT) of the fuel gas subsystem (GT, GTG).
	In regard to claim 2, Ducote teaches that the compressed BOG line (line from later stages of compression) supplies the compressed BOG from the compressor (1st stage of BOG compressor) to the fuel gas line (line to GTG) and the bidirectional line (33).
In regard to claims 3-4, Ducote teaches that the feed gas line (at least line from raw gas inlet to 44), the compressed LNG BOG line (line from later stages of compression), and the bidirectional line (33) are pressurizable at about 60 bar gauge to about 65 bar gauge.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chantant (US 2010/0139317) in view of Ushitora (US 2009/0031754).	
In regard to claim 1, Chantant teaches a natural gas liquefaction plant (see full disclosure and all drawings) comprising: 
a feed gas line (10) fluidly connected to a liquefaction subsystem (at least 100, 200, 250) to supply feed gas (gas in 10) to the liquefaction subsystem (at least 100, 200, 250); 
a liquefied natural gas (LNG) line (520) fluidly connecting the liquefaction subsystem (at least 100, 200, 250) to one or more LNG tanks (600) to supply LNG (para. 76) from the liquefaction subsystem (at least 100, 200, 250) to the one or more LNG tanks (600); 
an end-flash gas (EFG) line (510, 550) fluidly connecting the liquefaction subsystem (at least 100, 200, 250) to a fuel gas subsystem (700abc) to supply EFG from the liquefaction subsystem (at least 100, 200, 250) to the fuel gas subsystem (700abc); 
a boil off gas (BOG) header (610) fluidly connecting the one or more LNG tanks (600) to a compressor (620) to supply BOG (boil off gas) obtained from the one or more LNG tanks (600) to the compressor (620); 
a compressed BOG line (630, 530, part of 300) fluidly connecting the compressor (620) to a fuel gas line (310, 320, 340) and a bidirectional line (140, part of 300), the fuel gas line (310, 320, 340) fluidly connecting the compressed BOG line (630, 530, part of 300) and the bidirectional line (140, part of 300) to the fuel gas subsystem (700abc), the bidirectional line (140, part of 300) fluidly connecting the feed gas line (10) to the fuel gas line (310, 320, 340) and fluidly connecting the compressed BOG line (630, 530, part of 300) to the feed gas line (10); 
wherein the compressed BOG line (630, 530, part of 300) supplies compressed BOG from the compressor (620) to the bidirectional line (140, part of 300) and the bidirectional line (140, part of 300) supplies the compressed BOG from the compressed BOG line (630, 530, part of 300) to the feed gas line (10), or the compressed BOG line (630, 530, part of 300) supplies the compressed BOG from the compressor (620) to the fuel gas line (310, 320, 340) and the bidirectional line (140, part of 300) supplies a portion of the feed gas (from 10) from the feed gas line (10) to the fuel gas line (310, 320, 340) (fully capable of the functional use). 
Chantant does not explicitly teach that the EFG line (550) is separate from the fuel gas line (310, 320, 340), such that the EFG is supplied to the fuel gas subsystem (700abc) separately from the BOG or the feed gas.  However, Chantant does suggest providing other fuel lines to certain power producers of the fuel gas system (para. 84 - other fuel gas headers provide fuel to certain equipment). Further, it is well known to provide a separate line of EFG to a fuel gas system, as taught by Ushitora.  Ushitora teaches an EFG line (line with CV1) is separate from another line of boil off gas, such that the EFG (LNG vapor through 8) is supplied to a fuel gas subsystem (GT) separately from other vapor streams; and further teaches that providing individual stream delivery permits heat exchange of other streams (see air heat exchange).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Chantant with a separate EFG line to at least part of the fuel gas system (700abc) such that the EFG is supplied to at least part of the fuel gas subsystem (700abc) separately from the BOG or the feed gas to permit individual heat exchange of the EFG with other streams and to permit individual control of the EFG to at least the part (at least one fuel consuming equipment) of the fuel gas subsystem (700abc).
	In regard to claim 2, Chantant teaches that the compressed BOG line (630, 530, part of 300) the compressed BOG from the compressor (620) to the fuel gas line (310, 320, 340) and the bidirectional line (140, part of 300).
In regard to claims 3-4, Chantant teaches that the feed gas line (10), the compressed LNG BOG line (630), and the bidirectional line (140) are pressurizable at about 60 bar gauge to about 65 bar gauge.
Response to Arguments
Applicant's arguments filed 2/21/22 have been fully considered but they do not overcome the prior art detailed in the rejection above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571) 272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
May 11, 2022